Case 3:20-cv-07182-JCS Document 40-3 Filed 10/21/20 Page 1 of 3




                   E;+,%,7 
           Case 3:20-cv-07182-JCS Document 40-3 Filed 10/21/20 Page 2 of 3


From:             Caplan, David
To:               studio@unimania.xyz; uploader@unimania.xyz
Cc:               IG Use Enforcement
Subject:          Infringement of Instagram’s Intellectual Property & Brand Violation – Desktop For Instagram (Chrome Extension)
                  --1179422.1
Date:             Tuesday, February 25, 2020 8:42:56 PM
Attachments:      image007.png
                  image008.png


VIA EMAIL
studio@unimania.xyz
uploader@unimania.xyz

Re:    Infringement of Instagram’s Intellectual Property & Brand Violation – Desktop For Instagram
(Chrome Extension)

To Whom It May Concern:


         We are outside intellectual property counsel to Instagram, LLC (“Instagram”), the world-famous
photo/video sharing and editing service, software application, and social network. We have been
entrusted by our client to keep an eye out for anything that might create confusion with its registered
trademarks. It has recently come to our attention that you have developed and are offering an extension
through the Chrome Web Store called “Desktop for Instagram” located at
https://chrome.google.com/webstore/detail/desktop-for-instagram/odlpjhnipdekfkdkadoecooboghijleh. You
are using a logo as your extension’s icon that mimics Instagram’s Camera Logo Glyph. You also use
colors in the extension’s icon and promotional images that mimic Instagram’s spectrum gradient color.
Your extension’s promotional images also feature use of the mark “IG” and a font that mimics Instagram’s
stylized font. Representative images of your use of Instagram branding are included below for your ease
of reference.




         As a responsible brand owner, Instagram must protect consumers from confusion and prevent
dilution of its famous marks. Using a name that is similar to or includes “Instagram,” “IG,” “Insta,” or
“gram,” and/or logos that look like Instagram’s logos may be confusing to people, or may make it harder
for them to distinguish between different apps. Your use of a logo as your extension’s icon that mimics
Instagram’s Camera Logo Glyph, colors that mimic Instagram’s gradient color in your extension’s icon
        Case 3:20-cv-07182-JCS Document 40-3 Filed 10/21/20 Page 3 of 3


and in its promotional material, along with use of “IG” and Instagram’s stylized font in the extension’s
promotional images is harmful to the Instagram brand. We assume you have no interest in being
mistaken for Instagram, or creating the mistaken impression that you are affiliated with or endorsed by
Instagram. In order to avoid this, we request that you:

            •     cease use of a logo in your extension’s icon that mimics Instagram’s Camera Logo
                 Glyph;
            •    cease use of colors that mimic the Instagram gradient color in the extension’s icon and
                 promotional images;
            •    cease use of “IG” in the promotional images, and anywhere else in connection with your
                 extension, and any other service offered or promoted by you; and
            •    cease use of a font that mimics Instagram’s stylized font in the extension’s promotional
                 content.

         More detailed information about how to communicate your relationship with Instagram and how
to correctly use Instagram’s brand assets can be found in Instagram’s Brand Guidelines, available here:
https://www.instagram-brand.com. It is important that you develop your own distinctive branding for your
extension, and use Instagram’s trademarks only as specifically authorized under Instagram’s policies.



          We expect that you will comply with our demands, and request prompt confirmation of your
intent to comply.



         Nothing contained in this letter constitutes an express or implied waiver of any rights, remedies,
or defenses of Instagram, all of which are expressly reserved.



Best,

Dave



David Caplan
Kilpatrick Townsend & Stockton LLP
9720 Wilshire Blvd PH | Beverly Hills, CA 90212-2018
office 310 777 3722 | cell 323 828 5970 | fax 310 388 5312
dcaplan@kilpatricktownsend.com | My Profile | vCard
